Title: 6th.
From: Adams, John Quincy
To: 


       Finished Wraxall’s tour, and am confirm’d in the opinion I had formed of it: the poor young man, is really to be pitied, when the tenderness of his heart, is always ready to overflow at the sight of a female. His great ardor in the pursuit of knowledge is very laudable, and would be equally meritorious if he had not said so much of it.
       The weather was extremely warm.
       Miss Charlotte Apthorp came in the evening and pass’d a couple of hours here.
      